Citation Nr: 1436903	
Decision Date: 08/18/14    Archive Date: 08/27/14

DOCKET NO.  09-41 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disability, and if so, whether service connection is warranted.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

The Veteran served on active duty from June 1982 to December 1986, and from November 1990 to March 1991. 

These issues come before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Boise, Idaho.  

The Board remanded in July 2011 for a videoconference hearing to be scheduled.  That hearing was held in June 2012.  A copy of hearing transcript is of record. 

In September 2012, the Board determined that the criteria were not met to establish service connection for chronic headaches, bronchitis, a right hip disability, and a left hip disability.   In addition, the Board remanded the current issue to request additional treatment records identified by the Veteran.  

In this decision, the Board reopens the service connection claim for a back disability.  The reopened claim is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed February 1992 rating decision, the RO denied the Veteran's original claim of entitlement to service connection for a back disability. 

2. The evidence received since the last final rating relates to an unestablished fact necessary to substantiate the back claim, and raises a reasonable possibility of substantiating this claim.




CONCLUSION OF LAW

Evidence received since the February 1992 rating decision is new and material; the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.1103 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Petition to Reopen

Without deciding whether the notice and development requirements of VCAA have been satisfied with respect to the Veteran's claim, the Board concludes that there is no prejudice in the Board adjudicating the Veteran's claim.  This is so because the Board is taking action favorable to the Veteran by reopening his service connection claim for a back disability.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Rating decisions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. §7105; 38 C.F.R. §§ 3.160, 20.201, 20.302 (2013). 

To reopen a claim, new and material evidence must be presented or secured. 38 U.S.C.A. § 5108 (West 2002).  "The Board does not have jurisdiction to consider [the previously adjudicated claim] unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find."  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  The Board is neither required nor permitted to analyze the merits of a previously-disallowed claim if new and material evidence is not presented or secured.  Butler v. Brown, 9 Vet. App. 167, 171 (1996). When determining whether a claim should be reopened, the credibility of the newly- submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992). 

In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the United States Court of Appeals for Veterans Claims (Court) held that when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion. 

"New" evidence is defined as existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

In a February 1992 rating decision, the RO denied the Veteran's original service connection claim for a back disability reasoning that although there was evidence of back complaints in service, no residual disability was shown on the recent examination.  The Veteran did not appeal the February 1992 decision and it became final. 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 20.200, 20.302, 20.1103 (2013). 

The medical evidence received since the 1992 rating decision includes additional VA medical evidence, the Veteran's statements, and a hearing transcript.  Newly received VA medical records establish that the Veteran has a current back disability diagnosed as degenerative disc disease of the lumbar spine.  A current disability had not been established when the Veteran's claim was adjudicated in 1992.  

The Veteran also testified in 2012 as to having experienced back symptoms since service discharge.  The newly-submitted medical and lay evidence, when presumed credible, relates to the unestablished facts necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  The petition to reopen will be allowed.


ORDER

New and material evidence has been received to reopen the service connection claim for a back disability.  The petition to reopen is granted; to this extent only, the appeal is allowed.


REMAND

The Veteran asserts that he has a current back disability as a result of carrying patients on stretchers during military service.  His DD Form 214 shows that his military occupational specialty was a medical service specialist.

Remand is necessary to obtain any outstanding relevant treatment records and to schedule the Veteran for a VA examination of the spine.  

Accordingly, the case is REMANDED for the following action:

1.  Inform the Veteran that if he wishes for VA to request any additional records regarding back treatment, to include those from Dr. Cole, he must complete and return the necessary authorization forms, as one has not yet been received.  

After securing any necessary authorization, the AMC/RO must attempt to obtain copies of any pertinent treatment records identified by the Veteran that have not been previously secured.  If VA is unsuccessful in obtaining any medical records identified by the Veteran, it must inform the Veteran of this and provide him an opportunity to submit copies of the outstanding medical records. 

2.  Schedule the Veteran for an appropriate VA examination to determine whether he currently has a back disability that is related to his military service.  The claims file should be made available to and reviewed by the examiner.  All necessary tests should be performed and all findings should be reported in detail. 

The examiner is asked to:

 a).  Diagnose any disability of the spine currently shown. 

b).  Indicate whether the Veteran's spina bifida occulta is a congenital defect or disease as defined by VA. For VA purposes, a "defect" is defined as a structural or inherent abnormality or condition which is more or less stationary in nature, and is generally incapable of improvement or deterioration.  In contrast, a "disease" is capable of improvement or deterioration.

c).  If the Veteran's spina bifida is considered a DISEASE, determine whether the congenital disease(s) clearly and unmistakably pre-existed service and was not aggravated during service; and

d).  For any currently diagnosed spine disability, determine whether it began during service or is otherwise related to any event, injury, or disease in service. 

Although a complete review of the claims file is imperative, the examiner's attention is called to the following:

*STR dated in July 1984 showing that the Veteran was seen at Kootenai Memorial Hospital due to complaints of low back pain; x-ray evidence of spina bifida occulta and possible lumbar spondylisthesis.    

*STR dated in September 1984 showing that the Veteran had an emergency room visit due to a 12-hour history of left mid-back muscle spasms.
 
*Report of Medical History dated in November 1986 noting the in-service low and mid-back complaints.

*June 1991 original claim asserting a back condition due to lifting patient from the bed to the chair. 

*January 2005 records from Dr. Shaffer showing diagnosis of cervical strain.

* Records from Dr. Marsh dated in August 2007 showing thoracic somatic dysfunction, as well as dysfunction in the cervical and lumbar spine.

*June 2008 VA treatment notes showing an assessment of possible cervical spine spondylosis.

*Dr. Carpenter's records received in March 2009 showing diagnoses of thoracic pain and dysfunction. 

* Dr. Samuel's undated problem list showing that the Veteran had intermittent back pain since 1989.  

* April and July 2011 records from Total Physical Therapy showing diagnoses of cervical spine, mid and low back pain.

*December 2011 MRI showing evidence of DDD in the lumbar spine.

*Records dated in 2012 from Dr. Sorin showing assessments of lumbosacral neuritis, disc degeneration, and lumbago.

* Statement received in June 2012 from S.K. indicating that the Veteran has ongoing sciatica nerve pain.

*The Veteran's competent hearing testimony that he felt back pain after lifting patients through his MOS duties as a medical service specialist.  See also April 2009 NOD & October 2009 VA Form-9.

*The Veteran's competent testimony as having experienced continuing back symptoms since service. 
Please explain the reasons for any opinions rendered and include a discussion of the relevant evidence.  If an opinion cannot be expressed without resort to speculation, discuss why such is the case, and indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason. 

3.  After the requested development has been completed, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an SSOC and given the opportunity to respond thereto.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


